Citation Nr: 9924983	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-19 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an apportioned share of the veteran's 
Department of Veterans Affairs (VA) compensation benefits, on 
behalf of the minor child.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 Special 
Apportionment Decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky, which 
denied the benefit sought on appeal.  

The veteran had active military service from May 1981 to 
September 1981, and from January 1991 to June 1991.

The appellant is the custodian of the parties' minor child.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                

REMAND

In the present case, the appellant contends that she should 
be entitled to an apportioned share of the veteran's VA 
compensation benefits, on behalf of her and the veteran's 
minor child.  The Board has reviewed the file, and it appears 
that further due process development is necessary before 
rendering an equitable disposition in this appeal. 

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations.  Pursuant to 38 
C.F.R. § 19.102 (1998), when a Substantive Appeal is filed in 
a simultaneously contested claim, the content of the 
Substantive Appeal will be furnished to the other contesting 
parties to the extent that it contains information which 
could directly affect the payment of potential payment of the 
benefit which is the subject of the contested claim.  
38 C.F.R. § 19.102; see 38 U.S.C.A. § 7105A (West 1991).  
Additionally, if a hearing is scheduled for any party to a 
simultaneously contested claim, the other contesting 
claimants will be notified and afforded an opportunity to be 
present.  38 C.F.R. § 20.713.  

In the present case, the appellant's Substantive Appeal, VA 
Form 9, was received at the RO in November 1998.  However, it 
does not appear that the veteran was made aware of the 
content of that Substantive Appeal.  See 38 C.F.R. § 19.102.  
More significantly, in January 1999, the appellant appeared 
at a hearing at the RO, and provided testimony in support of 
her appeal.  However, it does not appear that the veteran was 
provided with prior notice of the hearing, including an 
opportunity to be present at that hearing with a 
representative, as contemplated in contested claims.  See 
38 C.F.R. § 20.713.  Nor does it appear that the veteran has 
been provided a copy of that hearing transcript.  
Furthermore, in January 1999, the RO issued a supplemental 
statement of the case (SSOC) in this appeal.  It appears that 
the appellant was provided with a copy of the SSOC, but it 
does not appear that the veteran was provided with a copy of 
the SSOC.

Therefore, additional due process development is necessary.  
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
with the following:  1) notice of the 
content of the appellant's Substantive 
Appeal, as well as the opportunity to 
respond thereto; 2) a copy of the January 
1999 hearing transcript; and, 3) a copy 
of the January 1999 SSOC.

2.  Additionally, the RO should afford 
the veteran an opportunity to reply to 
the January 1999 transcript and to 
present testimony at a hearing.  If the 
veteran would like a hearing, the 
appellant also should be notified of the 
scheduled time, date, and place of the 
hearing, and be given an opportunity to 
be present at that hearing.  

3.  After completion of the foregoing, 
the RO should then review the claims file 
and ensure that all contested claims 
procedures have been followed.  The RO 
should then review the case based on any 
additional evidence.  If the 
determination remains adverse to the 
appellant and additional evidence has 
been presented, the parties should be 
provided with a supplemental statement of 
the case, and be given the appropriate 
time period in which to respond.  

The purpose of this REMAND is to accord due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the appellant or the veteran unless or 
until they receive further notice.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

